464 So. 2d 551 (1985)
Alan M. WAGSHUL, et al., Petitioners,
v.
Ralph LIPSHAW, et al., Respondents.
Robert F. CULLEN, et al., Petitioners,
v.
Ralph LIPSHAW, et al., Respondents.
DADE COUNTY PUBLIC HEALTH TRUST, Etc., et al., Petitioners,
v.
Ralph LIPSHAW, et al., Respondents.
Nos. 64887, 64898 and 65004.
Supreme Court of Florida.
February 21, 1985.
*552 John Edward Herndon, Jr. of Thornton & Herndon, Miami, for Alan M. Wagshul, et al.
Law Office of Millard C. Glancy, Hollywood, and Jeanne Heyward, Miami, for Robert F. Cullen, et al.
Robert M. Klein of Stephens, Lynn, Chernay & Klein, Miami, for Dade County Public Health Trust, etc., et al.
Sams, Gerstein, Ward, Newman & Beckham, Miami, and Nancy Little Hoffmann of Hoffmann & Burris, Ft. Lauderdale, for respondents.
Larry Klein, West Palm Beach, amicus curiae for The Academy of Florida Trial Lawyers.
PER CURIAM.
The decision of the district court of appeal, 442 So. 2d 992, affirming the trial court's dismissal of the medical malpractice survival action as barred by the applicable statute of limitations, section 95.11(4)(b), Florida Statutes (1979), is approved.
The decision of the district court reversing the trial court's dismissal of the wrongful death action is quashed on authority of Ash v. Stella, 457 So. 2d 1377 (Fla. 1984), and the order of the trial court is reinstated.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.